On Petition to Rehear.
By the Court :*
At the January term, 1907, of the court, the writ of error which had theretofore been awarded in this cause (an action of ejectment) was dismissed as improvidently awarded upon the ground that there had been no final judgment in the cause.
It is insisted in the petition to rehear that by the Act of December 31, 1903 (ActsT902-’03-’04, pages 778, 779, amending section 3454 of the Oode, a writ of error will lie to an order or judgment in action of ejectment, although there has been no final judgment in the cause. The petition states that prior to that amendment section 3454 did not require that a final order should be entered “in a controversy concerning the probate of a will or the appointment or qualification of a personal representative, guardian, curator or committee, or concerning a mill, roadway, ferry, wharf or landing,” before there could he an appeal or writ of error; and that as the amendment to section 3454 places “controversies concerning the title to or boundaries of land” in the same class as the controversies named, a writ of error lies to any order or judgment in action or ejectment although no final judgment has been entered in the cause.
If it were true that prior to the amendment of section 3454 an appeal or writ of error did lie from or to an order or judgment in that class of cases, although there had been no final judgment in the cause, the contention of the petitioners for the rehearing would be clearly right. But prior to the amendment an appeal or writ of error did not lie in any case at law until *791there had been a final order or judgment in the cause. There was a provision in that section that in any case in “chancery wherein there is a decree or order dissolving an injunction or requiring money to be paid, or the possession or title of property to be changed or adjudicating the principles of a cause” there might be an appeal although no final order or decree had been entered therein. But there was nothing in the section, as construed by this court, which authorized a writ of error in any casé at law until there had been a final judgment. See Gillespie v. Coleman, 98 Va. 276, 36 S. E. 377, and authorities cited, especially Trevilian v. Louisa R. Co., 3 Gratt. 326; Hancock v. R. & P. R. Co., 3 Gratt. 328; Ludlow v. City of Norfolk, 87 Va. 319, 12 S. E. 612; Postal Tel. Co. v. N. & W. R. Co., 87 Va. 349, 12 S. E. 613; R. & F. R. Co. v. Johnson, 99 Va. 282, 38 S. E. 195.
We are of opinion that the language of section 3151, as amended, does not give a party in an action of ejectment the right to have the proceedings in the cause reviewed by this court until a final judgment has been entered in the cause.
The petition to rehear must, therefore, be denied.

Dismissed.


Judge Buchanan was present and took part in the rehearing.